Citation Nr: 0808584	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-31 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for a back disability, involving lumbar strain and 
degenerative disc disease.

2.  Entitlement to a compensable rating for residuals of a 
fracture, left 3rd metatarsal.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture, right 3rd metatarsal.

4.  Entitlement to a compensable initial rating for a 
disability manifested by chronic testicular and groin pain.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from November 1991 until 
November 1995.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Hartford, Connecticut.

The veteran had also perfected an appeal with respect to a 
claim of entitlement an increased rating for asthma.  
However, he withdrew that claim in a December 2004 
communication.  He later reopened the claim, but did not 
perfect an appeal and as such the Board does not have 
jurisdiction over that issue.  

Correspondence from the veteran dated in September 2007 
appears to raise a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities.  Additionally, a December 
2007 communication raises claims of entitlement to an earlier 
effective date with respect to grants of service connection 
for hypertension and for a back disability and entitlement to 
an increased rating for service-connected eczema.  Such 
claims have not yet been adjudicated by the RO, and are 
therefore referred back for appropriate action.  




FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's low back 
disability was productive of complaints of pain; objectively, 
the evidence reveals no more than moderate limitation of 
motion, without positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, and with no more than moderate 
attacks of intervertebral disc syndrome.
  
2.  From September 23, 2002, the orthopedic manifestations of 
the veteran's low back disability have been productive of 
complaints of pain; objectively, the evidence reveals no more 
than moderate limitation of motion, without vertebral 
fracture or ankylosis.

3.  From September 23, 2002, the competent evidence shows 
neurologic manifestations of the veteran's low back 
disability that are no more than mild in degree.

4.  Throughout the rating period on appeal, the veteran's 
residuals of a fracture, left 3rd metatarsal have been shown 
to be less than moderate in degree.

5.  Throughout the rating period on appeal, the veteran's 
residuals of a fracture, right 3rd metatarsal have been shown 
to be no more than moderate in degree.

6.  Throughout the rating period on appeal, the veteran's 
chronic testicular and groin pain has not been manifested by 
any voiding dysfunction and has not caused urinary tract 
infections.  


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for entitlement 
to an initial evaluation in excess of 20 percent for a back 
disability involving lumbar strain and degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.459, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 
(as in effect prior to September 23, 2002).

2.  From September 23, 2002, the criteria for entitlement to 
an initial evaluation in excess of 20 percent for the 
orthopedic manifestations of a back disability involving 
lumbar strain and degenerative disc disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
DCs 5292, 5295 (as in effect prior to September 23, 2002); 
38 C.F.R. § 4.71a, DC 5293 (as in effect from September 23, 
2002, until September 26, 2003).

3.  From September 23, 2002, the criteria for entitlement to 
a separate 10 percent evaluation for the neurologic 
manifestations of a back disability involving lumbar strain 
and degenerative disc disease have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.124a, DCs 8520, 8521, 8524, 
8525, and 8526 (2007).

4.  The criteria for entitlement to a  compensable evaluation 
for residuals of a fracture, left 3rd metatarsal have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
DC 5284 (2007).

5.  The criteria for entitlement to a rating in excess of 10 
percent for residuals of a fracture, left 3rd metatarsal have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 
4.71a, DC 5284 (2007).

6.  The criteria for entitlement to a compensable initial 
rating for chronic testicular and groin pain have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.115b, 
DC 7527 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming entitlement to increased ratings for 
a back disability, residuals of fractures to the right and 
left 3rd metatarsals, and chronic testicular/groin pain.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

At the outset, the Board notes that the veteran's back and 
testicular claims are appeals from the initial rating 
assignments for those disabilities.  As such, those claims 
require consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's foot claims do not stem from initial rating 
assignments.  In such cases, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).

I.  Back Disability

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting DC 5293, was effective September 23, 2002.  The 
next amendment affected general diseases of the spine and 
became effective September 26, 2003.  

Throughout the rating period on appeal, the veteran's 
service-connected back disability has been rated as 20 
percent disabling.  He was initially rated pursuant to DC 
5295.  

Prior to September 23, 2002, DC 5295, for lumbosacral strain, 
provided a 20 percent rating where there is evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating was assigned for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

In considering the above criteria, a private treatment record 
in February 2000 showed that the veteran was taking muscle 
relaxants to avoid back spasms.  Additionally, a VA 
examination dated in October 2000 revealed spasm of the 
bilateral lower paraspinals.  However, there was no 
tenderness or spasm of the sacroiliac joints, no back atrophy 
and no spinal deformities noted. 

Other evidence of record during the period in question fails 
to reveal a listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, or other criteria associated with the 
next-higher 40 percent rating under DC 5295.  In fact, a 
September 1998 private treatment record noted that the 
veteran could bend without difficulty, and that he could toe 
and heel walk.  

While acknowledging the findings of muscle spasm, as detailed 
above, the overall evidence does not reveal a disability 
picture that is most nearly approximated by the next-higher 
40 percent evaluation under the pre-amended version of DC 
5295.  Moreover, in reaching this conclusion, the Board has 
appropriately considered additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

In this vein, the veteran's consistent complaints of low back 
pain are noted.  Further, the October 2000 VA examination 
report indicated that he had limited spine mobility.  
Nevertheless, as the evidence does not show any listing of 
the spine or marked limitation of forward bending, the 
functional limitations resulting from his back disability are 
not found to be comparable to the 40 percent rating under DC 
5295. 

The Board has also considered whether any alternate 
diagnostic codes could serve as a basis for increased rating 
during the period in question.  In this regard, the Board 
calls attention to DC 5292, concerning limitation of motion 
of the lumbar spine.  That code section provides a 20 percent 
evaluation where the evidence demonstrates moderate 
limitation of motion.  A 40 percent rating is for application 
where there is severe limitation of lumbar spine motion.  

In the present case, VA examination in October 2000 shows 
that the veteran had lumbar flexion to 60 degrees, and 
extension to 20 degrees.  He had right lateral flexion to 20 
degrees and left lateral flexion to 25 degrees.  Further 
range of motion was prevented due to pain in all cases.  

A review of 38 C.F.R. § 4.71a, Plate V (2007) indicates that 
normal flexion of the spine is to 90 degrees.  Normal 
extension is to 30 degrees, and normal lateral flexion is 
also to 30 degrees.  

In comparing the veteran's October 2000 VA examination 
results to the normal ranges of motion provided at Plate V, 
the Board concludes that his limitation of motion is moderate 
in degree.  Moreover, while the evidence reveals numerous 
complaints of pain, the objective findings do not demonstrate 
that such pain has caused a limitation of function comparable 
to severe disability.  

Indeed, even with pain, the veteran could flex his spine to 
60 degrees and had 20 degrees of extension.  Therefore, even 
when considering 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995), the overall evidence 
during the period in question reflects a disability picture 
most nearly approximated by the currently assigned 20 percent 
rating, for moderate limitation of lumbar motion.  

The Board has also considered whether the version of DC 5293 
in effect prior to September 23, 2002, can afford an 
increased rating here.

Under DC 5293, for intervertebral disc syndrome, as it 
existed prior to September 23, 2002, a 20 percent evaluation 
was warranted for intervertebral disc syndrome productive of 
moderate impairment, with recurring attacks.  A 40 percent 
evaluation was for application in the case of severe 
impairment with recurring attacks, with intermittent relief.  
Finally, a 60 percent evaluation was warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.

In the present case, a private treatment record dated in 
January 1998 and October 1998 reflect complaints of radiating 
pain and tingling in the legs.  The January 1998 report 
indicated positive bilateral straight leg raise at 45 degrees 
from a seated position.  The October 1998 report revealed 
positive bilateral straight leg raise at 90 degrees.  The 
veteran's reflexes were 1/4 in the patella and ankle.  
Additional complaints of radiating pain are seen in private 
treatment records dated in December 1999, January 2000 and 
July 2000.  VA examination in October 2000 revealed a 
positive straight leg raise on the left at 40 degrees.  

Despite the above findings, the veteran's neurologic 
symptomatology is found to be no more than moderate in 
degree.  Indeed, a private treatment record dated in 
September 1998 showed that there was no weakness to manual 
muscle testing.
The October 1998 record noted above indicated that sensory 
examination was intact.  VA examination in October 2000 
revealed 5/5 muscle strength of both lower extremities, with 
a normal right straight leg raise.  Reflexes were 2+ 
bilaterally and patellar and Achilles jerks, and the veteran 
could ambulate on his toes and heels.   

There are no other relevant diagnostic codes for 
consideration here.  Indeed, as the medical evidence does not 
establish ankylosis, DCs 5286 and 5289 are not for 
application.  

Based on the foregoing, the Board concludes that the 
veteran's neurologic symptomatology is no more than moderate 
in degree throughout the period in question.  Thus, there is 
no basis for assignment of the next-higher 40 percent 
evaluation under the provisions of DC 5293, as in effect 
prior to September 23, 2002.  

In conclusion, then, based on all of the foregoing, the 
evidence does not support a rating in excess of 20 percent 
for the veteran's degenerative disc/joint disease with lumbar 
spinal stenosis, prior to September 23, 2002.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under DC 5293 underwent 
revision.  As revised, prior to September 26, 2003, DC 5293 
provides that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under DC 5293, as in effect from September 23, 2002, and 
through September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the amended version of DC 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5293, having a total duration of at 
least 6 weeks during a previous 12-month period.  Bed rest 
was prescribed by a VA physician in June 2003, but it was not 
shown that such rest exceeded 6 weeks duration.  As such, the 
amended version of DC 5293, as in effect from September 23, 
2002 through September 25, 2003, cannot serve as a basis for 
an increased rating on the basis of incapacitating episodes.

Under the amended version of DC 5293, as in effect from 
September 23, 2002, through September 25, 2003, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected back disability, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher combined disability rating. 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's lumbar spine disability.  As 
noted above, one relevant diagnostic code for consideration 
in this regard is DC 5292, concerning limitation of motion of 
the lumbar spine.  

In the present case, the evidence between September 23, 2002, 
and September 26, 2003, do not contain specific range of 
motion findings for the lumbar spine.  However, 38 C.F.R. 
§ 4.1 provides that, in evaluating a disability, such 
disability is to be viewed in relation to its whole recorded 
history.  Therefore, the Board will 
evaluate the veteran's low back disability based on the 
evidence leading up to September 2002.  

Such evidence, as already discussed, revealed lumbar flexion 
to 60 degrees, and extension to 20 degrees.  (See VA 
examination report of October 2000.)   The evidence also 
showed complaints and findings of pain, but additional 
functional limitation has not been empirically demonstrated.  
Overall, for the reasons discussed previously, a 20 percent 
evaluation for moderate limitation of is warranted during the 
period in question.  The evidence does not support an 
evaluation in excess of this amount for any time between 
September 23, 2002, and September 26, 2003.  

Indeed, as the medical evidence does not establish ankylosis, 
DCs 5286 and 5289 are not for application.  The only other 
potentially applicable diagnostic code with respect to the 
orthopedic manifestations of the veteran's service-connected 
degenerative disc disease of the lumbar spine is DC 5295, for 
lumbosacral strain.  However, the criteria for a rating in 
excess of 20 percent have not been satisfied, as discussed 
above.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  In the present case, the 
veteran's neurological complaints relate to the lower 
extremities.  Thus, DCs 8522-8530 are potentially applicable.  

A VA peripheral nerves examination dated in December 2002 
reveals complaints of difficulty raising either leg beyond 20 
degrees.  However, the VA examiner did not believe that such 
difficulty was due to radicular pain.  Muscle bulk, tone, and 
strength were all intact in the lower extremities, with no 
spasticity noted.  Reflexes were physiologic, including both 
ankle jerks.  Plantar responses were flexor bilaterally.  

Based on the above findings, and considering the history of 
neurologic symptomatology as previously described, the Board 
finds that the evidence demonstrates mild neurologic 
manifestations of the veteran's service-connected low back 
disability.  

As the medical evidence does not specifically state which 
nerves were affected by the veteran's low back disability, 
the Board will simply apply the diagnostic code affording the 
highest possible rating evaluation for "mild" neurological 
symptoms.  In this manner, the Board satisfies its obligation 
to resolve all reasonable doubt in favor of the veteran.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In the present case, a 10 percent rating for mild disability 
is afforded under DCs 8520, 8521, 8524, 8525, and 8526.  All 
remaining potentially relevant Code sections provide only 
noncompensable evaluations.  Thus, the veteran is entitled to 
a 10 percent rating under DCs 8520, 8521, 8524, 8525 or 8526 
for the neurologic manifestations of the disability at issue.

In sum, as instructed by the revised version of DC 5293, as 
in effect from September 23, 2002 through September 25, 2003, 
the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's low back 
disability.  It has been determined that the veteran is 
entitled to a 20 percent rating under DC 5292 for his 
orthopedic manifestations, and that he is entitled to a 10 
percent evaluation under DCs 8520, 8521, 8524, 8525 or 8526 
for the neurologic manifestations.  

Those separate orthopedic manifestation and neurologic 
manifestation ratings must now be combined under 38 C.F.R. 
§ 4.25, along with all other service-connected disabilities.  
The veteran's has one other service-connected disability for 
which he is assigned a compensable evaluation, namely, 
residuals of a fracture, 3rd right metatarsal (10 percent 
disabling).

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings as set forth above, an evaluation of 40 
percent is derived.  These combined ratings exceed the 
combined 30 percent evaluation rating currently in effect.

Thus, the revised version of DC 5293, as in effect from 
September 23, 2002 through September 25, 2003, entitles the 
veteran to an increased combined service-connected disability 
evaluation if he is rated separately for the orthopedic and 
neurologic manifestations of the disability at issue.  As 
such, the evidence supports the grant of a separate 20 
percent rating for the orthopedic manifestations of the 
disability at issue, and a separate 10 percent rating for the 
neurologic manifestations of the disability at issue, for the 
period from September 23, 2002, through September 25, 2003.  
As discussed above, there is no basis for separate 
evaluations in excess of those amounts.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, DCs 
5237, 5238, 5243 (2007).  Under these relevant provisions, 
lumbosacral strain or spinal stenosis warrant a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5237 (lumbosacral 
strain); DC 5238 (spinal stenosis); and DC 5243 
(intervertebral disc syndrome).  

In addition to evaluating intervertebral disc syndrome (DC 
5243) under the general rating formula for diseases and 
injuries of the spine, outlined above, it may also be rated 
on incapacitating episodes, depending on whichever method 
results in the higher evaluation when all service-connected 
disabilities are combined under 38 C.F.R. § 4.25.  The rating 
criteria for intervertebral disc syndrome based on 
incapacitating episodes remain the same as those effective 
September 23, 2002, as outlined above.  

As discussed above, the preponderance of the competent 
clinical evidence of record is against an increased 
evaluation for the disability at issue based on 
incapacitating episodes of intervertebral disc syndrome.  In 
so finding, the Board acknowledges an October 2006 VA 
outpatient treatment report indicating that the veteran had 
been bedridden for a week due to back pain.  However, there 
was no indication that such bedrest had been prescribed.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 20 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for DCs 5237, 5238, and 5243.  

Indeed, a finding of forward flexion of the thoracolumbar 
spine 30 degrees or less, or ankylosis of the lumbar spine, 
is required in order for the veteran to qualify for an 
evaluation in excess of 20 percent.  Here, VA examination in 
September 2004 indicated forward flexion of the lumbar spine 
to 80 degrees.  The veteran had extension to 20 degrees, side 
bending to 45 degrees to the left and right, and rotation to 
30 degrees to the left and right.  Discomfort was noted at 
the end points of rotation.  However, his gait showed no limp 
and he walked without the use of any assistive devices.  

The Board acknowledges the complaints and findings of low 
back pain.  For example, a March 2006 VA outpatient record 
revealed reports of severe exacerbations of lumbar pain 
occurring several times per year.  Additional medical records 
dated in 2006 and 2007 again reflect complaints of low back 
pain.

Moreover, the veteran has reported his low back symptoms in 
various testimonial documents.  Additionally, at a December 
2004 personal hearing before the 
RO, he stated that he was basically in pain all of the time.  
He had problems tying his shoes and washing himself, and it 
caused an exacerbation when he tried to lift things.  
Furthermore, lay statements, including from the veteran's 
significant other, detail the impact of the veteran's back 
problems on his daily and occupational life.  An employer 
wrote a letter in March 2007 explaining that he observed the 
veteran standing up at meetings due to his low back pain.  

Despite the evidence of low back pain, the objective findings 
simply do not demonstrate that such pain has caused 
functional limitation such that the veteran's disability 
picture is more nearly approximated by the next-higher 40 
percent evaluation under the general rating formula for 
diseases and injuries of the spine.  Rather, for the reasons 
already discussed, the veteran's disability picture is shown 
to more closely mirror the criteria for a 20 percent rating, 
as currently assigned.  

Under Note (1) of the General Rating Formula for Diseases and 
Injuries of the Spine, the veteran continues to be entitled 
to a separate 10 percent rating for the neurologic 
manifestaions of his low back disability.  There is no basis 
for an evaluation in excess of that amount.  Indeed, VA 
peripheral nerves examination in February 2005 indicated good 
muscle bulk, tone, and strength in the lower extremities.  
Reflexes were both physiologic, including both ankle jerks 
which were 2+.  There were no sensory abnormalities.  

A March 2006 VA record reveals positive straight leg raise 
bilaterally at 45 degrees.  An October 2006 private medical 
record reveals neuropathy manifested by a dull ache down the 
anterior legs to the knees.  However, these symptoms are 
found to be contemplated by the 10 percent evaluation 
currently in effect.  

As discussed above, the medical evidence allows for a finding 
of no more than mild neurologic manifestations of the 
veteran's service-connected degenerative disc/joint disease 
with lumbar stenosis.  Thus, the veteran remains entitled to 
a 10 percent rating under DCs 8520, 8521, 8524, 8525, or 8526 
for the neurologic manifestations of the disability at issue.

In sum, prior to September 23, 2002, there is no basis for a 
rating in excess of 20 percent for the veteran's low back 
disability.  From September 23, 2002, a separate 10 percent 
rating is warranted for neurologic manifestations.  No higher 
evaluations are justified.  The Board notes that in reaching 
these conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



II.  Residuals of a Fracture, Left 3rd Metatarsal

Throughout the rating period on appeal, the veteran's 
residuals of a fracture, left 3rd metatarsal has been 
evaluated as noncompensable pursuant to DC 5284.  To achieve 
a 10 percent rating, the competent evidence must show 
moderate foot injury.  

The evidence of record includes complaints of foot pain, as 
shown in VA and private clinical records from 1996 to 2000.  
The records from 1996 refer specifically to right foot 
complaints, however, and thus are not relevant to the instant 
discussion.  A December 1997 VA outpatient treatment report 
indicated that the veteran had been using orthotics, but that 
the veteran's feet felt better without them.  At that time, 
he reported right foot pain when wearing shoes.  A May 2000 
private record showed a diagnosis of tarsal tunnel foot 
syndrome, bilateral feet.  The symptoms included pain, 
hypersensitivity, and neuralgia.  

Upon VA examination in September 2001, the veteran complained 
of cramps in his feet.  He stated that his feet tire easily.  
He hiked about every other week, but his feet felt weak after 
approximately two miles.  He was not using orthotics but had 
tried steroid treatments, which did not help relieve his 
symptoms.  

Objectively, there was no stiffness, swelling, heat, or 
redness.  There was fatigability and lack of endurance.  The 
veteran could walk on his toes and heels without difficulty.  
He could squat fully.  There was some popping of the ankle 
ligaments.  He had left foot dorsiflexion to 15 degrees, 
plantar flexion to 60 degrees, inversion to 45 degrees, and 
valgus to 45 degrees.  There was no evidence of painful 
joints, except for tenderness all through the right third 
tarsal phalangeal joint.  There was no limitation of motion, 
and no evidence of painful motion, edema, instability, or 
weakness.  There was no limitation on standing or walking.  

Subsequent evidence of record continued to reflect complaints 
of foot pain.  An August 2002 VA clinical record noted 
bilateral painful pes cavus deformity.  He stated that most 
of his pain was at the top of both feet.  Additionally, he 
stated that both his ankle and feet felt weak at times.  
Additional complaints and treatment are seen in October 2002.   

Despite the complaints of pain, the evidence of record does 
not show additional functional limitation such as to conclude 
that the veteran's disability picture is comparable to a 10 
percent rating for moderate disability.  Indeed, the 
objective evidence reveals full range of motion, and the 
September 2001 VA examination showed no evidence of painful 
motion, instability, or weakness.  

Based on the above, there is no support for assignment of a 
compensable rating under DC 5284 for the veteran's service-
connected left foot disability.  

The Board has also considered whether any alternate 
diagnostic codes might afford an increased rating here.  
However, as ankle limitation of motion has not been shown, DC 
5271 is not applicable.  Similarly, as disability comparable 
to moderately severe malunion of the tarsal or metatarsal 
bones has not been demonstrated, an increased rating under DC 
5283 is not warranted.  There is no showing of flatfoot, 
precluding evaluation under DC 5276.  There are no other 
relevant code sections for consideration.  

In conclusion, the objective evidence does not support 
assignment of the next-higher 10 percent rating for the 
veteran's residuals of a fracture, left 3rd metatarsal, for 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Residuals of a Fracture, Right 3rd Metatarsal

Throughout the rating period on appeal, the veteran's 
residuals of a fracture, right 3rd metatarsal has been 
evaluated as 10 percent disabling pursuant to DC 5284.  Under 
that code section, a 10 percent rating is warranted for 
moderate foot injury.  To be entitled to the next-higher 20 
percent evaluation, the competent evidence must demonstrate 
moderately severe injury.  

The evidence of record includes complaints of foot pain, as 
shown in VA and private clinical records from 1996 to 2000.  
In a June 1996 VA record, the veteran stated that he had 
right foot pain when putting on or removing socks and shoes.  
A November 1996 report indicated intermittent right foot 
pain.  Range of motion was pain-free and unlimited.  A 
December 1997 VA outpatient treatment report indicated that 
the veteran had been using orthotics, but that the veteran's 
feet felt better without them.  At that time, he reported 
right foot pain when wearing shoes.  

Upon VA examination in September 2001, the veteran complained 
of cramps in his feet.  He stated that his feet tire easily.  
The veteran hiked about every other week, but his feet felt 
weak after approximately two miles.  He was not using 
orthotics but had tried steroid treatments, which did not 
help relieve his symptoms.  

Objectively, there was no stiffness, swelling, heat, or 
redness.  There was fatigability and lack of endurance.  The 
veteran could walk on his toes and heels without difficulty.  
He could squat fully.  There was some popping of the ankle 
ligaments.  He had right foot dorsiflexion to 15 degrees, 
plantar flexion to 60 degrees, inversion to 45 degrees, and 
valgus to 45 degrees.  There was right foot tenderness over 
the tarsal phalangeal joint.  There was no evidence of 
painful joints, except for tenderness all through the right 
third tarsal phalangeal joint.  There was no limitation of 
motion, and no evidence of painful motion, edema, 
instability, or weakness.  There was no limitation on 
standing or walking.  

Subsequent evidence of record continued to reflect complaints 
of foot pain.  An August 2002 VA clinical record noted 
bilateral painful pes cavus deformity.  He stated that most 
of his pain was at the top of both feet.  Additionally, he 
stated that both his ankle and feet felt weak at times.  
Additional complaints and treatment are seen in October 2002.   

Despite the complaints of pain, the evidence of record does 
not show additional functional limitation such as to conclude 
that the veteran's disability picture is comparable to a 20 
percent rating for moderately severe disability.  Indeed, the 
objective evidence reveals full range of motion, and the 
September 2001 VA examination showed no evidence of painful 
motion, instability, or weakness.  

Based on the above, there is no support for assignment of a 
rating in excess of 10 percent under DC 5284 for the 
veteran's service-connected right foot disability.  

The Board has also considered whether any alternate 
diagnostic codes might afford an increased rating here.  
However, as ankle limitation of motion has not been shown, DC 
5271 is not applicable.  Similarly, as disability comparable 
to moderately severe malunion of the tarsal or metatarsal 
bones has not been demonstrated, an increased rating under DC 
5283 is not warranted.  There is no showing of flatfoot, 
precluding evaluation under DC 5276.  There are no other 
relevant code sections for consideration.  

In conclusion, the objective evidence does not support 
assignment of the next-higher 20 percent rating for the 
veteran's residuals of a fracture, right 3rd metatarsal, for 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

IV.  Chronic Testicular and Groin Pain

Throughout the rating period on appeal, the veteran is 
assigned a noncompensable evaluation for chronic testicular 
and groin pain pursuant to DC 7527.  DC 7527, concerning 
prostate gland injuries, infections, hypertrophy and 
postoperative residuals, instructs the rater to evaluate as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.

Under the schedular criteria for voiding dysfunction, a 20 
percent evaluation is warranted where the evidence 
demonstrates urinary incontinence that requires the wearing 
of absorbent materials which must be changed less than 2 
times per day.  
38 C.F.R. § 4.115a (2007).

In the present case, the treatment records reveal complaints 
of chronic groin pain, exacerbated by sexual activity.  
However, there is no evidence of any voiding dysfunction.  As 
such, a compensable evaluation is not warranted on this 
basis.  Additionally, the evidence does not demonstrate any 
symptoms comparable with that of a urinary tract infection, 
such as recurrent symptomatic infection.  Accordingly, the 
claim can not be compensably rated on that basis.  There are 
no other relevant diagnostic codes for consideration.  

In conclusion, there is no basis for a compensable evaluation 
for the veteran's testicular and groin pain for any portion 
of the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

With respect to all the claims, the evidence does not reflect 
that the disabilities at issue caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular schedular standards is rendered impracticable.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2007) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

For an increased-compensation claim not stemming from an 
initial rating assignment, § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the veteran's back and testicular claims, he 
is challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case has been satisfied.

With respect to the remaining claims, the duty to notify 
remains applicable.  Here such duty was not satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in August 2004 that informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following.  

Specifically, the AOJ letters noted above informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
the AOJ.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

Again, the Board acknowledges Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008) and concedes that 
the notice letter discussed above
did not explicitly inform the veteran to submit evidence 
demonstrating the effect that his worsening disability has on 
his employment and daily life.  Such letter also did not 
explain how a disability rating is determined.  However, the 
veteran here is found to have actual knowledge as to both of 
these points.  

Indeed, he has submitted much evidence emphasizing the 
limitations posed by the disabilities at issue.  Moreover, 
some of his correspondence has even included the actual 
schedular criteria, which certainly demonstrates his 
awareness of how disability ratings are determined.  
Therefore, to the extent that notice in this case does not 
entirely conform with Vazques-Flores, the Board find that the 
burden of prejudicial error has been overcome due to actual 
knowledge.  

Given his demonstrated understanding, and given the fact that 
the instant appeal has been pending for several years, the 
Board finds that it would not be beneficial to remand for a 
new notice letter.  Indeed, it appears further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Regarding the timing of notice, although the August 2004 
letter was not sent before the initial RO decision in this 
matter, the Board finds that the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and given ample time to respond, but 
the RO also readjudicated the case by way of a supplemental 
statement of the case in April 2005 after the notice was 
provided.  

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claims.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

With respect to the Dingess requirements, the veteran was 
given notice of what type of information and evidence he 
needed to substantiate his claims for increased ratings as 
this is the premise of the claims.  It is therefore inherent 
in the claims that the veteran had actual knowledge of the 
rating element of his claims; however, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  

To the extent that a separate grant of service connection for 
neurologic manifestations of a low back disability has been 
granted, the RO will assign the rating and effective date and 
so notify the veteran.  Moreover, regarding the remaining 
claims, any questions as to the appropriate effective date to 
be assigned are moot as those claims have been denied.
 
Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a), 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  

Moreover, his statements in support of his claim are of 
record, including testimony provided at a December 2004 
hearing at the RO.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to his claims.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




ORDER

Prior to September 23, 2002, an initial rating in excess of 
20 percent for a back disability involving lumbar strain and 
degenerative disc disease is denied.

From September 23, 2002, an initial rating in excess of 20 
percent for the orthopedic manifestations of a back 
disability involving lumbar strain and degenerative disc 
disease is denied.

From September 23, 2002, a separate 10 percent rating for the 
neurologic manifestations of a back disability involving 
lumbar strain and degenerative disc disease is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

A compensable rating for residuals of a fracture, left 3rd 
metatarsal is denied.

A rating in excess of 10 percent for residuals of a fracture, 
right 3rd metatarsal is denied.

A compensable initial rating for a disability manifested by 
chronic testicular and groin pain is denied.

 

____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


